Kaszar v Cho (2018 NY Slip Op 02555)





Kaszar v Cho


2018 NY Slip Op 02555


Decided on April 12, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 12, 2018

Sweeny, J.P., Richter, Andrias, Webber, Moulton, JJ.


6268 800008/15

[*1]Carol Kaszar, Plaintiff-Respondent,
vSamuel K. Cho, M.D., et al., Defendants-Appellants, Nicole Ansell, M.D., et al., Defendants.


Kaufman Borgeest & Ryan LLP, Valhalla (David Bloom of counsel), for appellants.
Becker & D'Agostino, P.C., New York (Michael D'Agostino of counsel), for respondent.

Order, Supreme Court, New York County (Martin Shulman, J.), entered July 6, 2017, which granted plaintiff's motion to renew the motion of defendants Samuel K. Cho and the Mount Sinai Medical Center to dismiss the complaint as against them, and upon renewal, denied the motion to dismiss, and vacated the judgment previously entered in favor of those defendants, unanimously affirmed, without costs.
Although it is true that a motion to renew should generally be based upon newly-discovered facts, this rule is not inflexible, and the court has discretion to grant renewal in the interest of justice even upon facts that were known to the movant at the time the original motion was made (Rancho Santa Fe Assn. v Dolan-King, 36 AD3d 460, 461 [1st Dept 2007]). Here, we decline to interfere with the court's discretionary decision to grant renewal. Further, in view of the strong policy in favor of resolving disputes on the merits, and in the absence of prejudice to defendants, we conclude that the motion court, upon renewal, providently exercised its discretion in vacating the judgment.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 12, 2018
CLERK